In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00009-CV



DENNIS RAYNER AND JOE TEX XPRESS, INC., Appellant

                           V.

              KRISTA DILLON, Appellee



         On Appeal from the 62nd District Court
               Hopkins County, Texas
              Trial Court No. CV40921




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
        The clerk’s record in this appeal was filed March 11, 2015, and the reporter’s record was

filed June 17, 2015, making the appellants’ brief due July 17, 2015. After requesting and receiving

an extension of time, the appellants filed their brief August 17, 2015, making Dillon’s brief due

September 16, 2015. This deadline was extended twice by this Court on the motions of Dillon’s

counsel, resulting in the most recent due date of November 16, 2015. Counsel has now filed a

third motion seeking an extension of Dillon’s briefing deadline.

        We have reviewed counsel’s third motion to extend time as well as the appellate record in

this case, and we find no compelling information to convince us that a third extension of the filing

deadline is warranted. Consequently, counsel’s third motion to extend time to file Dillon’s

appellate brief is overruled.

        We order counsel to file Dillon’s appellate brief with this Court on or before December 7,

2015.

        IT IS SO ORDERED.



                                              BY THE COURT

Date: November 17, 2015




                                                 2